DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy, applicant’s representative, on 12 May, 2022.

The application has been amended as follows: 

Please cancel claims 12 and 14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants are claiming a series of polypeptides comprising an unsaturated 2-amino 1,6 hexa-dioic acid derivative.  A search was conducted for this invention, and it was determined to be both novel and unobvious over the prior art.  The closest prior art found was Wiedman et al (US 5,386,011) and similar references.  This reference discusses inhibitors of the complement system (title), and describes a sequence N-methyl Phe-Nle-Pro-Cha-Cha-dArg (where Nle=norleucine and Cha=cyclohexylalanine)(column 17, line 13).  However, this compound does not have an unsaturated 2-amino 1,6 hexa-dioic acid, nor was there found any reason to add this amino acid in this reference or any other.  Thus, the claims are both novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658